DANA, J.,
dissenting.
[¶ 21] Because this Court admits that domicile is a “somewhat elusive concept,” see Margani v. Sanders, 453 A.2d 501, 503 (1982), yet by this decision authorizes the State to employ this murky concept to charge people with crimes, I respectfully dissent.
[¶ 22] Criminal statutes must “define the criminal offense with sufficient definiteness that ordinary people can understand what conduct is prohibited .... ” State v. McLaughlin, 2002 ME 55, ¶ 9, 794 A.2d 69, 72 (quotation marks omitted); see also Papachristou v. City of Jacksonville, 405 U.S. 156, 162, 92 S.Ct. 839, 31 L.Ed.2d 110 (1972) (“[All persons] are entitled to be informed as to what the State commands or forbids.”) (quoting Lametta v. New Jersey, 306 U.S. 451, 453, 59 S.Ct. 618, 83 L.Ed. 888 (1939)). Yet to understand whether a person is required to file a tax return in Maine requires an “ordinary person” to conduct extensive legal research and analysis only to arrive at an uncertain answer.
[¶ 23] Although taxpayers are generally required to know the law and cannot claim ignorance of the law as a defense, the State, for its part, has an obligation to make the law relatively understandable. Unfortunately, Maine has chosen to “hide the ball” in order to collect more taxes than that to which it would be otherwise entitled.
[¶ 24] In order to discern whether a person is required to file an income tax return in Maine (and thus whether the person is subject to criminal prosecution for failing to do so), an “ordinary person” would need to do the following, in approximately this order: (1) find 36 M.R.S. § 5220 (2005) in the Maine Tax Code, which sets forth who must file a tax return; (2) read and understand that “resident individuals” are required to file Maine income tax returns; (3) divine that there is a definition for “resident individuals,” even though section 5220 does not direct the taxpayer to any such definition; (4) find the definition of “resident individuals,” located in a different chapter of the Code at 36 M.R.S. § 5102(5) (2005); (5) learn that “resident individual” means “an individual ... [w]ho is domiciled in Maine.” 36 M.R.S. § 5102(5); (6) search the Code, in vain, for a definition for “domicile;” (7) discover that “domicile” is not defined in the Code; (8) search the Maine Revenue Services’ rules for a definition; (9) discover that the rules also do not define “domicile”; (10) recognize the need to search the common law for a definition of “domicile”; (11) search the common law and find Margani, 453 A.2d at 503 to learn that domicile has two components: “residence” and the *149“intent to remain”;9 (12) recognize intuitively that domicile in the Maine Tax Code has thé same meaning as in the Maine long-arm statute, see id.; 14 M.R.S. § 704-A(2)(G) (2005); (13) search the cases to better understand the meaning of “intent to remain,” starting with the scores of disputes between Maine towns over pauper settlements in the 1800s; (14) read these cases and develop a list of factors that this Court has used to assess a person’s “intent to remain”; and (15) apply the factors to one’s own situation and guess at what the State will conclude. If the “ordinary person” guesses wrong, the State of Maine may seek to deprive her of her liberty.
[¶ 25] As a byproduct of this last search, the “ordinary person” may become acquainted with the rules and presumptions regarding domicile the State will or may apply in her prosecution. “[A] person can have more than one residence but only one domicile.” Margani, 453 A.2d at 503. Absent proof of change, one’s original domicile continues, even if the person is absent from her home. Id. “[A] person does not change [her] domicile by simply moving from place to place.” Id. at 503-04 (quotation marks omitted). The burden of showing a change of domicile is on the person asserting the change. Id. at 503. (Query whether the Court would apply this burden in a criminal prosecution?) But, the person should be aware that if there is conflicting evidence as to her intent to change domicile, the State will presume that her original domicile is her legal domicile. Id. (Same query?)
[¶ 26] At least twenty-five other states do not require such extensive legal research and analysis to understand what domicile means or how it will be determined for income tax purposes.10 Rather, these states provide definitions for domicile in their tax regulations, many of which also outline the criteria used by each state to determine domicile. See Ala Admin. Code r. 810-3-2-.01 (2006); 006 05 Code Ark. Rules and Regs. r. 008 (1.26-51-102(9), 2.26-51-102(9)) (2006); Cal. Code Regs. tit. 18, § 17014(c), (d) (2006); Conn. Agencies Regs. § 12-701(a)(l)-l (2006); Code Haw. Rules tit. 18, r. 18-235 (2006); Idaho Admin. Code 35.01.01.030 (2005); Ind. Admin. Code tit. 45, r. 3.1-1-22 (2006); Iowa Admin. Code r. 701-38.17 (2006); Kan. Admin. Regs. § 92-12-4a (2006); Mich. Admin. Code r. 206.5 (2006); Minn. R. 8001.0300 (2006); Code Miss. Rules r. 48-030-001(Reg. 701) (2006); Mont. Admin. R. 42.2.304 (2005); Neb. Admin. Code tit. 316, r. 22-001 (2006); N.M. Admin. Code tit. 3, § 3.3.1.9 (2006); N.Y. Comp. Codes R. & Regs. tit. 20, § 105.20 (2006); N.C. Admin. Code tit. 17, r. 6B.3901 (2006); Ohio Admin. Code § 5703-7-16 (2006); Okla. Admin. Code § 710:50-3-36 (2005); OR. Admin. R. *150150-316.027(1) (2006); 61 Pa. Code § 101.3 (2006); Utah Admin. Code R865-9I-2 (2006); Vt. Code R. 10-060-039 (2006);11 23 Va. Admin. Code § 10-110-30 (2006); W. Va. Code St. R. § 110-21-7 (2006).
[¶ 27] Not only does Maine provide no guidance, but the Maine Revenue Services, presumably to keep the populace guessing, recently resisted a legislative attempt to provide a definition of and criteria for assessing a change of domicile. In 2005, several members of the Legislature proposed “An Act to Clarify the Definition of ‘Domiciled’ for Maine Income Tax Purposes,” L.D. 325, § 1 (122nd Legis. 2005), which directed the tax assessor to “adopt rules to clarify and define ‘domiciled’ ... in such a way that taxpayers ... can readily determine whether they are domiciled in Maine for income tax purposes.” The Legislature referred the bill to the Taxation Committee. 1 Legis. Rec. S-99 (2005). During hearings before the Taxation Committee in 2005, the Maine Revenue Services sent a memo to the committee resisting the efforts to provide guidance to people, stating: “To provide a simple ‘cookbook’ method of determining domicile would require Maine to compromise its ability to tax a number of taxpayers and thus suffer the resulting revenue loss.” An Act to Clarify the Definition of “Domiciled” for Maine Income Tax Purposes: Hearing on L.D. 325 Before the Committee on Taxation, 122nd Legis. (2005) (statement of Jerome D. Gerard, Acting Executive Director, Maine Revenue Services).12
[¶ 28] Because the State refuses to provide guidance for ordinary persons to determine where they are domiciled, I have, as the Court apparently expects ordinary persons to do, examined the cases and compiled a list of factors that we have relied upon in the past to evaluate a person’s “intent to remain.” In addition to the always helpful reference to “all circumstances,” see Waterborough v. Newfield, 8 Me. 203, 205 (1832), we have specifically identified: (1) the person’s property interests in real estate in Maine and other states, see Levasseur v. Aaron, 503 A.2d 1291, 1293 (Me.1986); (2) the amount of time the person spends in Maine versus other locations, see id., 503 A.2d at 1293; Poirier v. City of Saco, 529 A.2d 329, 330 (Me.1987); (3) where the person is registered to vote, see Levasseur, 503 A.2d at *1511293; Poirier, 529 A.2d at 330; Belmont v. Vinalhaven, 82 Me. 524, 527-28, 531 20 A. 89, 89-90 (1890); Gilman v. Gilman, 52 Me. 165, 176 (1863); (4) where the person registers her motor vehicles, see Margani, 453 A.2d at 504; Belanger, 240 A.2d at 745; (5) where the person is a licensed driver, see Margani, 453 A.2d at 504; (6) where, geographically, the person works, see Belmont, 82 Me. at 528-29, 20 A. at 90; Gilman, 52 Me. at 175-76; (7) the person’s mailing address, see Margani, 453 A.2d at 504; (8) where the person’s spouse lives, see Greene v. Windham, 13 Me. 225, 228 (1836) (providing that the residence of the wife is rebuttable evidence of the domicile of the husband) (Query whether the reverse is the case?); (9) the existence of any documents in which the person has acknowledged that she is a resident of a particular state, see Margani, 453 A.2d at 504; Gilman, 52 Me. at 176, (10) the person’s declarations about his or her intention, see Levasseur, 503 A.2d at 1293; Holyoke v. Holyoke, 110 Me. 469, 477-80, 87 A. 40, 45-46 (1913); Gorham v. Canton, 5 Me. 266, 267 (1828); (11) the state from which the person receives public aid, if any, see Belanger, 240 A.2d at 745, (12) the location of one’s personal property, see Holyoke, 110 Me. at 489, 87 A. at 50, (13) the location of one’s chauffeur, see id. at 490, 87 A. 40; (14) the person’s “early attachments to a place of residence,” see Wayne v. Greene, 21 Me. 357, 362 (1842); (15) the person’s connections of blood or affinity, see id.; (16) “ties growing out of [acquaintances [the person] formed in youth,” see id.; (17) the character of the person’s home, see id.; (18) the person’s mode of life, see id.; and (19) the person’s habits and disposition, see id.
[¶ 29] Because the State is using the threat of criminal prosecution based on this “elusive concept” to keep people from “so arranging [their] affairs as to keep taxes as low as possible,”131 would affirm the dismissal of the indictments.

. Contrary to the majority’s conclusion, we have not "consistently” defined the intent component of domicile as the “intent to remain.” In addition to defining it as the "intent to remain,” Margani v. Sanders, 453 A.2d 501, 503 (Me.1982), we have also defined it as: (1) "intent to return,” Poirier v. City of Saco, 529 A.2d 329, 330 (Me.1987); Belanger v. Belanger, 240 A.2d 743, 746 (Me.1968); (2) "without any present intention of removing therefrom,” Gilman v. Gilman, 52 Me. 165, 173 (Me.1863) (quotation marks and emphasis omitted); (3) intent "to make [residence] the real, true, fixed home,” Holyoke v. Holyoke, 110 Me. 469, 488, 87 A. 40, 49 (1913); (4) "intent to remain for an unlimited time,” Stockton v. Staples, 66 Me. 197, 198 (1877); and (5) "intention to reside,” Gilman, 52 Me. at 177 (emphasis omitted).


. Although the author has not checked the statutes of all the other states, the following states do not have a state income tax: Alaska, Nevada, New Hampshire, South Dakota, Tennessee, Texas, Washington and Wyoming. Thus, at least thirty-three states do better by their citizens in this regard than do we in Maine.


. In its Code of Regulations, Vermont provides extensive guidance to persons by outlining (1) the definition of domicile; (2) the relevant factors for determining domicile; (3) the intent and actions necessary to change domicile; (4) the burden of proof; and (5) specific scenarios, such as married individuals, minor children, students, and military personnel. Vt. Code. R. 10-060-039 (2006).


. Even though the committee heard testimony from the Maine Society of Certified Public Accountants as well as numerous individuals in support of L.D. 325, the Taxation Committee amended the bill, eliminating the language that directed the assessor to adopt rules to clarify and define domicile. Comm. Amend. A to L.D. 325, No. H-588 (122nd Legis. 2005). Instead, the Committee proposed an amended bill, which the House and Senate passed, which does not define domicile, but, rather, provides a handful of factors that the State cannot use to determine domicile. Id. (providing that charitable and political contributions made by an individual and the geographic location of an individual's professional advisors may not be taken into consideration in determining domicile). The House and Senate passed the amended bill, Comm. Amend. A to L.D. 325, No. H-588 (122nd Legis. 2005), but then tabled the bill to the Appropriations Committee, which passed essentially the same bill as part of the Governor’s 2006-2007 Supplemental Budget, L.D. 1968 (122nd Legis. 2006). See 1 Legis. Rec. H-899 (2005); 1 Legis. Rec. H-1090-91 (2005); 1 Legis. Rec. S-l 171 (2005); 1 Legis. Rec. S-1216 (2005); 1 Legis. Rec. S-1331 (2005). See footnote 2 of the Court's opinion for the text of the enacted legislation.


. "[T]here is nothing sinister in so arranging one's affairs as to keep taxes as low as possible.... [N]obody owes any public duty to pay more than the law demands: taxes are enforced exactions, not voluntary contributions.” Comm’r of Internal Revenue v. Newman, 159 F.2d 848, 850-51 (2d Cir.1947) (Hand, J., dissenting).